FILED
                            NOT FOR PUBLICATION                              DEC 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10436

               Plaintiff - Appellee,              D.C. No. 2:95-cr-00286-PMP

  v.
                                                  MEMORANDUM *
DEON LORENZO LYONS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                            Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Deon Lorenzo Lyons appeals pro se from the district court’s order denying

his 18 U.S.C. § 3582(c)(2) motion to reduce sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

       Lyons contends that the district court erred by failing to reduce his sentence

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to Amendment 706 to the United States Sentencing Guidelines, which

lowered the sentencing range for offenses involving crack cocaine. However,

Amendment 706 did not lower the base offense level for crack offenses that equal

or exceed 4.5 kilograms.1 See U.S.S.G. § 2D1.1(c)(1) (2008). Thus, Lyons’

sentence is not based on a sentencing range that has subsequently been lowered by

the Sentencing Commission, as required by Section 3582(c)(2). See United States

v. Leniear, 574 F.3d 668, 673 (9th Cir. 2009).

          AFFIRMED.




      1
       On direct appeal, we affirmed Lyons’ sentence based on 8.5 kilograms of
crack cocaine. See United States v. Lyons, 165 F.3d 36 (9th Cir. 1998).

                                         2                                  09-10436